Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	Claim(s) 1-10 were previously pending and were rejected in the previous office action. Claim(s) 1-2, and 5 were amended. Claim 7 was cancelled. Claim(s) 3-4, 6, and 8-10 were left as previously/originally presented. Claim(s) 1-6 and 8-10 are currently pending and have been examined. 

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 4-13, of Applicant’s Response, filed
November 30, 2021, with respect to 35 USC § 101 rejection of Claim(s) 1-6 and 8-10 have been fully considered but they are not persuasive.
	First, Applicant argues on page(s) 7-9 of applicants’ arguments, that Independent Claim 1, doesn’t fall within the revised Step 2A prong one framework under certain methods of organizing human activity. Examiner, respectfully, disagrees with applicant argument. As an initial, a detailed analysis was provided in the non-final office action mailed on 07/22/2021 on pages 2-4. Examiner, respectfully, notes that this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is Independent claim 1, is directed to an abstract idea without significantly more. The claim as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and/or following rules or instructions), fundamental economic principles or practices (e.g., a company determining a price for a toll road, which, encompasses the fundamental economic practice similar to offer-based price optimization, see OIP Techs., Inc. v. Amazon.com) and managing personal behavior or relationships or interactions between people. In particular the “communicating,” “communicating,” “storing,” “determining, a vehicle parameter and whether a cash payment method or an automatic payment method will be used for paying tolls on a trip between an origin and a destination within a mapped area,” “calculating, a first cost of tolls for the trip using the  cash payment method and a second cost of tolls for the trip using the automatic OIP Techs., Inc. v. Amazon.com) and managing personal behavior or relationships or interactions between people. Similar, to Credit Acceptance Corp v. Westlake Services, the court found the claimed limitations were related to a business relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. 859 F.3d at 1054, 123 USPQ2d at 1108. Here, in this case applicant has provided that the user is able to make a selection of a payment method and a vehicle parameter, which, will be used to Alice Corp. v. CLS Bank,573 U.S. 208, 218, 110 USPQ2d 1976, 1982 (2014); and offer-based price optimization, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362–63, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). Therefore, the claim(s) recite at least an abstract idea of certain methods of organizing human activity.

	Second, Applicant argues on page(s) 7 and 9 of applicants’ arguments, that the amended Independent Claim 1, doesn’t fall within the revised Step 2A prong one framework under mental processes. Examiner, respectively, disagrees with applicant’s arguments. As an initial matter, the courts do not distinguish between mental processes that are performed by humans and claims that recite mental processes performed on a computer, see MPEP 2106.04(a)(2)(III). As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). Similar to, Electric Power Group v. Alstom, S.A., when the court provided that a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps, which, were recited at a high level of generality such that they could practically be 

	Third, Applicant argues on page 9 of applicants arguments, that the amended Independent Claim 1, do not fall within the revised Step 2A prong one framework under mathematical concepts. Examiner, respectively, disagrees with applicant’s arguments. As an initial matter, examiner, respectfully, notes that applicant’s claim limitations were not analyzed under mathematical concepts as applicant states. Assuming, that they were analyzed under mathematical concepts it is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series In re Abele, when the courts found that the claim limitations recited a mathematical calculation when applicant’s limitation recited calculating the difference between local and average data values. Here in this case, applicant’s limitations recite a mathematical calculation when the limitation recites calculating the cost for a cash payment and an automatic method of payment, which, the lesser of the two will be determined thus calculating the difference between two values is at best a mathematical calculation.  However, to the extent that applicant has some merit that the claims cannot be performed mathematically, see the above 

	Fourth, Applicant argues on page(s) 10-12 of applicants’ arguments, that the claims are integrated into a practical application since the system uses a vehicle parameter, cash or automatic payment method information, data relating to a mapped area, may all be determined and analyzed to calculate a first cost of tolls and a second cost of tolls that is provided to a user thus similar to DDR and Example 40 of the 2019 PEG. Examiner, respectfully disagrees with this analysis. As, an initial matter, an important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration. Unlike, example 40 of the 2019 PEG but, analogous to, TLI Communications, when the court found gathering and analyzing information using conventional techniques and displaying the result(s) is not sufficient to show an improvement to technology. Here, in this case the user via a device is able to make a selection of a vehicle parameter and method of payment, which, the system will receive Credit Acceptance Corp v. Westlake Services, the court found a commonplace business method being applied on a general purpose computer is not sufficient to show an improvement to technology. Here, in this case an output device for displaying tolling information, a computing device for making tolling calculations, and an input device for receiving user input is at best merely a user providing tolling parameters to a tolling entity, which, the entity will then determine a tolling price for the user using the toll road and displaying the pricing information to a user (e.g., common business method) thus not an improvement in computer-functionality.. 

	Fifth, Applicant argues on page(s) 12-13 of applicants’ arguments, that examiner erred in analyzing the Claim(s) under Step 2B for failing to provide proper Berkheimer evidence (e.g., well-understood, routine, and conventional). Examiner, respectfully, disagrees with applicants argument. As an initial matter, although the conclusion of 

Claim Rejections - 35 USC § 103
	Applicant’s arguments and amendments, see pages 13-15, filed November, 30, 2021, with respect to the 35 U.S.C. 103 rejection for Claim(s) 1-6 and 8-10 have been fully considered and are persuasive. The 35 U.S.C. 103 have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-6 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim 1 recites an entity determining a vehicle parameter and a payment method for a tolling trip, which ,the entity will then calculate a first toll cost based on a cash payment method and a second tolling cost for an automatic payment method. The entity will then compare the two cost and then provide the difference between the two cost to a user. Independent Claim 1 as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362–63, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)); commercial or legal interactions (e.g., a business relationship between a user and an tolling entity when paying for a tolling cost); and/or managing personal behavior or relationships or interactions between people and/or mental processes: concepts performed in the human mind (including evaluation and/or judgment)(e.g., collecting and comparing a cost for a toll road based on the method of payment, which, can be performed in human mind similar to a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, see Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011)). Independent Claim 1 recite(s) “communicating,” “communicating,” “storing,”  “determining, a vehicle parameter and whether a cash payment method or an automatic payment method will be used for paying tolls on a trip between an origin and a destination within a mapped area,” “calculating, a first cost of tolls for the trip using the cash payment method and a second cash of tolls for the trip using the automatic payment method,” and “providing a feedback, to a user comparing the first cost of tolls and the second cost of tolls, wherein the feedback is a prompt that is based on a selection of at least one of the cash payment method or the automatic payment method based on the lesser of the first cost of tolls and the second cost of tolls,” function(s) are merely certain methods of organizing human activity: fundamental economic practices or principles (e.g., a company determining a price for a toll road, which, encompasses OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362–63, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)); commercial or legal interactions (e.g., a business relationship between a user and an tolling entity when paying for a tolling cost); and/or managing personal behavior or relationships or interactions between people. Furthermore, Independent Claim 1 recites “calculating, a first cost of tolls for the trip using cash and a second cash of tolls for the trip using the automatic payment method,” and “providing a feedback, to a user comparing the first cost of tolls and the second cost of tolls,” function(s) are merely mental processes: concept performed in the human mind (including an evaluation/judgement). As, explained in the MPEP and the October 2019 update, where a series of step(s) recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. (See, MPEP 2106.04, 2016.05(II) and October 2019 Update at Section I. B.). For instance, in this case, Independent Claim 1 is similar to an entity receiving a vehicle type and a method of payment for paying a toll by the user. The entity is then able to calculate a first cost for paying a toll based on the cash payment method and a second cost for paying the toll based on the automatic payment method, which, the entity will provide the difference in cost to the user. The mere recitation of generic computer components (Claim 1: a computing device, a processor, a non-transitory computer readable memory, an input device, and an output device) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim 1, recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “communicating,” “communicating,” “storing,” “determining,” “calculating,” and “providing,”  information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a computing device, a processor, a non-transitory computer readable memory, an input device, and an output device). Examiner, notes that a computing device, a processor, a non-transitory computer readable memory, an input device, and an output device, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv., the court has held that certain additional elements are not integrated into a practical application or provide significantly more when the additional elements merely use a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) thus they do no more than merely invoke computers or machinery as a tool to perform an existing process, which, amounts to no more than “applying,” the judicial exception. Here, the above additional elements are not integrated into a practical application or provide significantly more when they are merely receiving and/or transmitting information which is no more than merely invoking computers or machinery as a tool to perform an existing process (e.g., calculating cost and providing cost to a toll user) thus merely “applying,” the judicial exception. Also see ‘a commonplace business method or mathematical algorithm being applied on a general purpose Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s). 

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	Claim(s) 2-6 and 8-10: The various metrics of Claim(s) 2-6 and 8-10 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim 1 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

dependent claim(s) 2-10 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-6 and 8-10 are not patent eligible.

Novelty/Nonobviousness
 	For the reasons outlined below, Independent Claim 1, are distinguished from the art.
Evans (US 2021/0326833). Evans teaches a method of a user using a transponder for a toll road. The system is able to debit an account associated with the transponder after reading a toll needs to be paid. The system is able to debit the difference between the cost of the toll if paid in cash and the cost of the toll if paid by the transponder. Evans, further, teaches that the system can determine the difference between the cost of the toll if paid in cash and the cost if paid by transponder, which, the system will then communicate the extra fund information to a gaming authority for the purchase of a lottery ticket. However, Evans, doesn’t explicitly teach calculating a first cost of tolls for the trip using the cash payment of tolls and a second cost of tolls for thee tip using an automatic payment method. Evans, also, doesn’t explicitly teach providing a prompt to the user whether the automatic payment method or the cash should be used based 
“Toll Information,” December 3, 2018, (hereinafter Tolling). Tolling teaches the methods of payment accepted at a Chicago Toll Plaza can include cash, credit cards, and/or toll transponders. Tolling, further, teaches that the system can determine different prices based on the number of axles of a vehicle and the different peak times on the toll road. However, Tolling, doesn’t explicitly teach providing a prompt for the user whether the automatic payment method or the cash should be used based on whether the first cost of tolls when paid by one form of payment would be less than the second cost of tolls when paid by another form of payment.
“Toll Calculator,” Delaware Department of Transportation, February, 22, 2020, (hereinafter Calculator). Calculator teaches a toll calculator that can determine pricing on a I-95 Toll road. The calculator will determine a cost for tolls using a cash payment method and a cost for an E-ZPass payment method. Calculator, also, teaches that the calculator can take into account the number of axles of the vehicle. However, Calculator, doesn’t explicitly teach providing a prompt for the user whether the automatic payment method or the cash should be used based on whether the first cost of tolls when paid by one form of payment would be less than the second cost of tolls when paid by another form of payment.
“Toll Rates-2019,” North East Texas Regional Mobility Authority, June, 04, 2019, (hereinafter Rates). Rates teaches pricing for a various toll road 
“Toll rates for all Port Authority bridges & tunnels,” February, 22, 2020, (hereinafter Port). Port teaches calculating toll rates based on vehicle parameters such as the vehicle type, number of rear wheels, and the number of axles. Port, further, teaches the system can calculate a cost for a cash payment and a cost for using an E-ZPass. However, Port, doesn’t explicitly teach providing a prompt for the user whether the automatic payment method or the cash should be used based on whether the first cost of tolls when paid by one form of payment would be less than the second cost of tolls when paid by another form of payment.
“Choice Set as an Indicator for Choice Behavior When Lanes are Managed With Value Pricing,” by Kimberley Allyn Mastako, December 2013, (hereinafter Choice). Choice teaches comparing full cash and discounted tolls for three differential pricing projects. Choice, further, teaches that the system can calculate a price for cash at all times and different cost values for using an electronic payment method at different times for full length travel turnpikes. However, Choice, doesn’t explicitly teach receiving a vehicle parameter from a 
John (US 2019/0164357). John teaches a computing device, via the processor, is able use data relating to the class of vehicle to calculate a toll station fee. The class of vehicle information includes the vehicle type, weight, and/or number of axles. John, also, teaches that the user via the computing device can select one of the payment method choices. The one or more payment options can include to pay automatically, such as automatically debited via an account or manually, such as paying cash. If the system determines that the funds for the automatic payment is unsuccessful due to insufficient funds then the processor output a message to the input/output device to replenish the funds in the user account. John, further, teaches that at least one fee for approaching a toll station can be calculated. The fee can be calculated for passing through a toll station and after the fee is calculated then the fee will be displayed to the driver. John, further, teaches that once funds are added to the users’ account then then funds will be deducted from the users account. However, John, doesn’t explicitly teach calculating a first cost of tolls for the trip using a cash payment method and a second cost of tolls for the trip using the automatic payment method. John, also, doesn’t explicitly teach once the payment is calculated then the system will compare the two cost, which, a prompt will be provided to the user that determines whether the automatic payment method or the cash should be used 
“3 Must See Toll Calculators for iPhone, iPad,” by CI, September 13, 2017, (hereinafter Toll). Toll teaches a user, via a iPhone, can select the number of vehicle axles for a car, if the vehicle has dual tires, and the number of trailer for the car. Toll, also, teaches a toll calculator application for the iPhone. The toll calculator is able to determine toll cost across tunnels, bridges, and roads, which, the calculator will determine a cash cost and an E-ZPass cost. Toll, further, teaches that the application will tell the user the toll cost based on the different payment methods. However, Toll, doesn’t explicitly teach providing a prompt for the user whether the automatic payment method or the cash should be used based on whether the first cost of tolls when paid by one form of payment would be less than the second cost of tolls when paid by another form of payment. 
“How To Find Toll Road Cost Before Traveling—USA and Canada,” December 08, 2017, (hereinafter Tollsmart). Tollsmart teaches an application that is able to calculate exactly how much it will cost for a user to drive along toll roads from a starting point to a destination. The system will then determine multiple cash cost for the different toll segments, which, will be added up for a total cash cost. Tollsmart, further, teaches the application is able to calculate exactly how much it will cost for a user to drive along toll roads from a starting point to a destination. The system will then determine multiple E-ZPass cost for the different toll segments, which, will be added up for a total transponder cost.  However, Tollsmart, doesn’t explicitly teach receiving a vehicle parameter from a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628